Citation Nr: 1017218	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increase evaluation for duodenal ulcer 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Des Moines, Iowa.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to an increase evaluation for duodenal ulcer 
currently rated as 20 percent disabling.

Initially the Board notes that the Veteran was provided a 
compensation and pension (C&P) examination in December 2009.  
The examination report noted that the Veteran suffered from 
blind loop syndrome that requires the frequent taking of 
antibiotic drugs to counter an overgrowth of bacteria in the 
loop following the Veteran's 2002 complicated laparoscopic 
cholecystectomy with duodenal perforation.  The examiner 
noted in the examination report that he had no records 
available with which to reference an increase since the last 
rating, and in particular, he does not have the records 
associated with the Veteran's 2002 laparoscopic 
cholecystectomy with duodenal perforation and 
gastrojejunostomy.  The examiner did apparently have access 
to the Veteran's December 2007 C&P examination, but did not 
have access to any of the private treatment records, 
including the 2002 report of surgery.  As such, the examiner 
was unable to determine whether the Veteran's current 
condition had worsened.

The record indicates, as noted, that the Veteran was 
previously afforded a C&P examination in December 2007 in 
which the examiner was asked to determine whether the 
Veteran's current symptomatology was the result of his 
duodenal ulcer or injuries to his duodenum and bowel nerve 
supply incurred from the previously mentioned 2002 surgery.  
It was noted in the December 2007 examination report that the 
Veteran has consistently presented with central and 
peripheral circulatory problems and iron deficient anemia 
that could contribute to nerve supply damage or interference 
in the bowel leading to a mesenteric infarct potentially 
explaining the Veteran's current symptomatology.  However, 
the December 2007 examiner was unable to determine the exact 
etiology of the Veteran's increased symptomatology without 
resorting to speculation.  Since the 2007 examination the 
Veteran has experienced an increase in nausea, vomiting, 
flatulence, and constant and severe abdominal pain.  Private 
treatment records from August 2008 indicate that the Veteran 
presented with a small gastric retention along the greater 
curvature and a gastrojejunostomy was identified.  Private 
treatment records from July 2008 reveal that the Veteran is 
suffering from post prandial abdominal pain with diarrhea, 
weight loss, and some intermittent nausea and vomiting.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded 
history of a Veteran's disability, reconciling the various 
reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 
(2009).  The Board finds that the VA examinations obtained in 
this case are inadequate, because the examiner was not 
provided access to the Veteran's medical records and as such 
could not provide a thorough review with regard to the 
severity level of the Veteran's duodenal ulcer and his 
associated current symptomatology.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue of 
entitlement to an increased rating for duodenal ulcers has 
not been met.  38 C.F.R. § 3.159(c) (4) (2009).  
Additionally, the examination noted other symptomatology that 
is not specifically addressed in the diagnostic code under 
which the Veteran is currently rated.  As such the Board 
notes that it might be appropriate to rate the Veteran under 
another diagnostic code associated with the digestive system.  
See 38 C.F.R. § 4.114.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain any hospital records from 
Franciscan Skemp Healthcare, the Mayo 
Health System, from June 2009 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain these records would 
be futile.

2.	Obtain any VA treatment records from 
the TOMAH VAMC from October 2009 to the 
present.  A response, negative or 
positive, should be associated with the 
claims file.  If records have been 
retired, an attempt to obtain them from 
their repository should be made.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

3.	After obtaining the aforementioned 
records, schedule the Veteran for a 
compensation and pension (C&P) 
examination to determine the current 
degree of severity of his service-
connected duodenal ulcer.  The claims 
file, to include a copy of this remand 
must be made available to the examiner 
for review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology, to include frequency of 
vomiting, recurring melana or 
hematemesis, weight loss, number of 
intercurrent episodes of abdominal 
pain, anemia, nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, or hypoglycemic symptoms, 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

4.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



